DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 14-22, filed November 29, 2021, with respect to the rejection(s) of claim(s) 1, 2 and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference, US 2009/0071524 to Son.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0018559 to Tsai et al. (hereinafter Tsai) and US 2009/0071524 to Son (hereinafter Son) in view of US 8,330,482 to Scocchetti (hereinafter Scocchetti).
Regarding independent claim 1, Tsai discloses a test board for mounting a plurality of test objects (at least Figs. 3 and 9-14, chip testing system, at least para. 0003), comprising:
a base plate (at least Fig. 3, at least chassis 31, para. 0050) including at least a connector (at least member 4) and a plurality of mounting areas in a 5matrix shape having at least a mounting row in a first direction and at least a mounting column in a second direction substantially perpendicular to the first direction (at least Fig. 3, para. 0046-0052);
a plurality of test units arranged on the mounting areas of the base plate (Fig. 3, at least circuit board 10), respectively, and a test object is mounted in each of the mounting areas for an operational test (at least chips C, para. 0052); and 
a fluid supplier including a main fluid line (fluid channel E344) disposed on the base plate and supplying a test fluid via the main fluid line to each of the 10test units for the operational test having a test temperature (fluid channel E344 and first temperature 
Tsai fails to disclose that the fluid supplier further includes a supplementary fluid line, wherein the supplementary fluid line is disposed on the base plate and extends in the first direction alternately with the mounting row, and wherein the main fluid line is disposed on the base plate and extends in the second direction.
In the same field of endeavor, Son discloses a supplementary fluid line (Fig. 7, line 244, para. 0043), wherein the supplementary fluid line is disposed on the base plate (plate 242, para. 0043) and extends in the first direction alternately with the mounting row (line 244 extends in a first direction and alternates with the mounting row), and wherein the main fluid line is disposed on the base plate and extends in the second direction (supply line 252a, para. 0045 extends in a second direction).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai as taught by Son.  This would have been done to obtain substantial uniformity in the thermal conditioning of the electronic devices, as taught by Son at least at para. 0076.  
Modified Tsai fails to disclose that the supplementary fluid is used to reduce a temperature difference between an actual temperature of the test object and the test temperature such that the actual temperature of the test objects is substantially below the test temperature.  

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai as taught by Scocchetti.  This would have been done to obtain substantial uniformity in the thermal conditioning of the electronic devices, as taught by Scocchetti at col. 8, ll. 28-36.  
Illustrated below is Fig. 14 of Tsai marked and annotated for the applicant’s reference. 


    PNG
    media_image1.png
    517
    782
    media_image1.png
    Greyscale

Independent claim 14 recites similar features as those of independent claim 1 and those features are rejected on the same grounds of independent claim 1.  Additionally, Tsai discloses a  test apparatus for conducting an operational test on a plurality of test objects (chip testing system, at least para. 0003), comprising: 25a test head including electronic instruments that generates a test signal for testing the26Attorney Docket No.: 8054S-1451 (AY7085US) test objects and detects and analyzes operational signals generated from the test objects in response to the test signal (at least para. 0044-0047 and Figs. 2-4); a plurality of test boards on each of which the test objects are mounted in a matrix shape such that each of the test boards includes a connector (at least Figs. 3, 9 and 10 and para. 0064-0066); and a test chamber including a connector plate that is connected to the test head and a plurality of the connectors of the test boards and receiving a plurality of the test boards 
Regarding claim 152, Tsai discloses wherein each of the test units (Fig. 3, chip testing device 1 including testing module 30, at least para. 0044) includes: a mounting frame (at least board surface 101) arranged in the mounting area of the base plate and holding the test object (chip C); and a socket (at least connection socket 2) arranged on the base plate and is connected to the connector (connector 4) such that the test object is combined with the socket and is connected to the connector via the socket in the 20operational test (the chip C is combined with the socket 2 and the connector 4).  
Allowable Subject Matter
Claims 3-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:      
Regarding claim 3, the prior art of record fails to teach or fairly suggest that the mounting frame includes: a support plate on the base plate; and a pair of holding members arranged on peripheral portions of the support plate and 25are spaced apart in the first direction such that the holding members are shaped into a slender 23Attorney Docket No.: 8054S-1451 (AY7085US)bar extending in the second direction and the test object is mounted on the holding members, in addition to the features of intervening claims 2 and 1. 
Regarding claim 4, allowability would be based on its dependency from claim 3.

Regarding claims 6-13, allowability would be based on its dependency from claim 5.
Regarding claim 15, the prior art of record fails to teach or suggest that the test board includes: a base plate including the connector and a plurality of mounting areas in a matrix shape having at least a mounting row in a first direction and at least a mounting column in a second direction substantially perpendicular to the first direction; 15a plurality of test units arranged on the mounting areas of the base plate, respectively, and a test object is mounted in each of the mounting areas such that each of the plurality of the test units includes a mounting frame disposed in the mounting area of the base plate and holding the test object and a socket arranged on the base plate and is connected to the connector and the test object; and 20a fluid supplier disposed on the base plate and supplying a test fluid to each of the test units for the operational test having the test temperature and a supplementary fluid to the test object to reduce a temperature difference between an actual temperature of the test object and the test temperature such that the temperature of the test objects is substantially below the test temperature, 25wherein the fluid supplier includes: 27Attorney Docket No.: 8054S-1451 (AY7085US) a supplementary fluid line arranged on the 
Regarding claims 16-20, allowability would be based on its dependency from claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858